STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0185
VERSUS

DINELL STEWART JUNE 21, 2022
In Re: Dinell Stewart, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 02-03-0447.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. See this court’s prior action in State v.
Stewart, 2021-1319 (La. App. Ist Cir. 2/14/22), 2022 WL 444401.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

ASm)

DEPUTY CLERK OF COURT
FOR THE COURT